DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Status of the Claims
	Claims 1-26, 28-31, 35, and 37-46 have been canceled.  Claim 34 has been withdrawn.  New claims 49-56 have been added.  
Applicant’s previous election without traverse of Group I, claims 27-43, and polycaprolactone as Species A and vitamin B12 as Species B in the reply filed on 11/25/19 is acknowledged.  Any non-elected embodiments newly presented have been withdrawn and considered non-elected; specifically newly added claim 54 has been withdrawn as being directed to a nonelected Species A.  
Accordingly, claims 27, 32, 33, 36, 47, 49-52, and 54-56 are under current examination.
Priority
	All documents have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 has been considered by the examiner.

Withdrawn Rejections
	All rejections of canceled claims are withdrawn.  Modified rejections as necessitated by amendment are presented below.  No new references have been cited.

Response to Arguments
	Applicant’s arguments filed 1/7/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	On pages 5 and 6 of Remarks, Applicant argues that the previously applied references do not teach all claimed limitations.  In reply, Applicant’s argument has been considered, and new and modified rejections have been presented below in order to address the claim amendments filed 1/7/2021.
	Applicant argues that the previously applied references are not combinable as suggested by the Office, stating that Ploger teaches adding components to GDF-5 or GDF-5 related proteins including retinoids, antioxidants, etc.  Applicant further argues that there would have been no reason to modify Ploger with vitamin B12 as in Hsu.  On page 7 of Remarks, Applicant suggests that one would not have modified Ploger to exclude GDF-5 or GDF-5 related proteins, arguing that claim 47 requires vitamin B-12 to be a sole effective ingredient for treating the nerve injury.  Applicant concludes that Ploger teaches away from the claimed invention.
	Applicant’s argument is not persuasive because considered in combination with the skill of the ordinary artisan, one reasonably would have expected success from combining the cited references where both are directed to topical agents applicable with known benefits to the skin.  Specifically, it would have been obvious to add vitamin B12 as taught by Hsu to the formulation of Ploger, and one would have been motivated to do so since Hsu teaches vitamin B12 among desirable vitamins useful for their benefits when topically applied and where Ploger is directed to topically applicable formulations for the benefit of the skin layer.  Moreover, Applicant is arguing limitations not claimed since the claimed sheet product comprises a fabric formed from nanofibers containing vitamin B12/a drug and does not exclude additional active agents.  While claim 46 recites “the vitamin B12 is a sole effective ingredient for treating the nerve 
	Applicant notes that B12 is not an antioxidant.  In reply, this statement has been considered but is not persuasive to overcome the applicability of the combination of previously cited references since vitamin B12 is considered an agent reasonably providing a benefit upon application as outlined in the record.
	Applicant requests rejoinder of previously withdrawn claim 34, however there has not been a finding of allowable subject matter, so the claim is not eligible for rejoinder at this time.

		 Modified Rejections as Necessitated by Amendments of 1/7/2021 
and New Rejections of New Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 32, 33, 47, 49-52, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Ploger et al. (US 2014/0141050 A1) in view of Hsu et al. (US 2012/0220962 A1) and Levere et al. (US 6,110,472).  No new references cited.
	The instant claims are drawn to a sheet product comprising a non-woven fabric that is formed from nanofibers containing vitamin B 12 and a biocompatible polymer.  It is noted that the preamble claim language “sustained drug release” recites an intended use which is interpreted to impart no further structural limitations on to the claim.  It is noted that the additional recitation in claim 27, “in the presence or absence of GDF-5 or GDF-5-related proteins” indicates that these GDF-5 or GDF-5-related proteins may be included or not included and meet the claim.
	Ploger teaches bioresorbable wound dressings made from nonwoven fabrics containing tissue regenerating and wound healing benefit agents (see abstract, in particular).  Ploger specifies that the fabric is made of biocompatible polymers which are fibres (see [0020]) including polycaprolactone for instance (see [0025])(limitation of claims 32, 33. Ploger teaches bioactive proteins and additional active agent components to be included (see [0052] and [0054]-[0065]) may be included and that the fibers and included drugs are structured at the nanoscale (see [0037]).
	Ploger does not teach vitamin B12 as instantly elected to be a drug agent.  It is noted that should the requirement for elections of species be withdrawn, the Ploger reference may be applied against the current claims as a single-reference rejection under 35 U.S.C. 103.
	Hsu cures this deficiency.  Hsu teaches transdermal and topical administration of vitamins (see abstract, in particular) to be applied to a surface of the body (see [0023]) including by transdermal delivery (see [0031]).  Hsu names vitamin B12 (also known as cyanocobalamin) among the active vitamin agents which may be delivered (see [0069]) for pharmacological or cosmetic benefit to improve damaged skin (see [0070]) (limitation of claims 28 and 38).
	Both Ploger and Hsu are directed to topical formulations for treating the surface of the skin wherein both teach that antioxidants for instance may be administered with benefit (see Ploger [0056] for instance) and Hsu [0069] for instance.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add vitamin B12 as taught by Hsu to the formulations of Ploger with a reasonable expectation of success. One would have been motivated to do so since Hsu teaches vitamin B12 to be among desirable vitamins useful for their benefits when applied as a topical agent for instance.  
	Neither Ploger nor Hsu specify a suitable amount of vitamin B 12 as newly recited.  It is noted that Hsu does specify the active agent to be useful in an amount having the desired pharmacological, physiological effect (see [0020]).  Further regarding the new claim language, “the vitamin B12 is distributed inside the nanofibers”, it is noted that Ploger teaches that the fibers may be in the form of nanofibers of a nonwoven fabric (see [0040]) and that active agents may generally be included preferably both in and on the fibers (see [0038]).
	Levere cures this deficiency.  Levere is specifically directed to vitamin B12 to be applied in topical formulations.  Levere generally teaches this benefit agent to be included so as to alleviate undesired exfoliation or hyperkeratinization in a subject, and Levere specifies a concentration of about 0.1% to 10% by weight of the total formulation to comprise vitamin B12 (limitations of new claims 49 and 50).
	Hsu and Levere are both directed to topical application of an active agent which may be vitamin B12.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to try an amount or concentration of vitamin B12 as suggested by Levere in the formulations of Ploger and Hsu, with a reasonable expectation of success.  One would have been motivated to do so since Levere teaches this agent to provide desirable skin benefits such as control of exfoliation upon topical application and further in the absence of Hsu’s specification of an amount known to be effective when topically applied.
	The limitations of claims 47, 51, 52, 55, and 56 have been addressed above.  It is noted that vitamin B12 as taught by Levere is inseparable from its intended use as a nerve treating agent as recited in the claims.  It is further noted that no requisite components of the aforementioned references are required based specifically on their ability to function for treating nerve injury in particular.  Applicant is reminded that the prior art may do what the inventor has done but for a different purpose and still render obvious the claimed invention.

Claims 36 and 54 is rejected under 35 U.S.C. 103 as being unpatentable over Ploger et al. (US 2014/0141050 A1) in view of Hsu et al. (US 2012/0220962 A1) and Levere et al. (US 6,110,472) as applied to claims 27, 32, 33, 47, 49-52, 55, and 56 above, and further in view of Kageyama et al. (US 2015/0151020A1, previously cited)
The teachings of Ploger, Hsu, and Levere have been delineated above.  None of these specifies sheet weight as recited in new claim 54.  It is noted that Kageyama previously was applied to the same claimed feature in a now-canceled claim.
Kageyama teaches a formed sheet product and hemostatic material (see title) wherein a polymeric material comprising the sheet may be in the form of fibers and may be comprised of polycaprolactone for instance (see [0033]).  Kageyama’s products may be non-woven fabric materials (see [0048]).  Kageyama specifies that the sheet product formed of fiber has a weight per unit area of preferably 0.1 to 50 mg/cm^2 preferably 0.2 to 20 mg/cm^2 (see [0050]), a range overlapping with the instantly claimed range. 
Ploger and Kageyama are both directed to nonwoven cloth products for the storage and delivery of an active agent.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a sheet weight/ compression parameter as taught by Kageyama for the storage and delivery of active agents as in Ploger and Hsu, with a reasonable expectation of success, and particularly in the absence of Ploger’s specification of this parameter.  One would have been motivated to do so since Kageyama specifies that a cloth having this compression and/or weight characteristic was desirably able to perform the storage and delivery of an active agent in and from a nonwoven cloth product.
	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617